EXHIBIT 10.1




EXPRESSJET HOLDINGS, INC.




NON-EMPLOYEE DIRECTOR COMPENSATION




            The Company provides the following compensation, as applicable, to
directors who are not employees of the Company:



Annual Retainers



            The highest applicable annual retainer amount of the amounts set
forth below:



Director

            

$30,000 per year

Committee Chair

$40,000 per year

Audit Committee Financial Expert

$50,000 per year

Chairman of the Board

$60,000 per year



Meeting Fees



Each board meeting physically attended (non-Chair)     

   

$2,000

Each board meeting physically attended (Chair)

$3,000

Each board meeting, telephonic participation

$1,000

Each committee meeting (other than Audit) physically attended (non-Chair)

$2,000

Each committee meeting (other than Audit) physically attended (Chair)

$3,000

Each Audit Committee meeting physically attended (non-Chair

$5,000

Each Audit Committee meeting physically attended (Chair)

$7,500

Each committee meeting (all), telephonic participation

$  500

Reimbursement of appropriate out-of-pocket expenses



Stock Grants



 * 2,000 restricted shares and 2,000 stock options upon initial election to
   Board
 * 2,000 restricted shares and 2,000 stock options following each annual meeting



Flight Benefits



            Benefits described in the Form of Amended and Restated Letter
Agreement relating to certain flight benefits between the Company and each of
our non-employee directors (previously filed).

--------------------------------------------------------------------------------